                Case: 16-11056-BAH Doc #: Filed: 10/28/19 Desc: Main Document                                                                    Page 1 of 4

 Fill in this information to identify the case:
 Debtor 1 Joanne C. Evarts
 Debtor 2
                   (Spouse, if filing)

 United States Bankruptcy Court for the                        District of New Hampshire
                                                                             (State)
 Case number: 16-11056-BAH



Official Form 410S2
Notice of Post-petition Mortgage Fees, Expenses, and Charges                                                                                                               12/16
If the debtor’s plan provides for payment of post-petition contractual installments on your claim secured by a security interest in the debtor’s principal residence, you must use this
form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you assert are recoverable against the debtor or against the debtor’s principal
residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of Creditor: U.S. Bank Trust National Association, as Trustee of Cabana                          Court Claim No. (if known): 2
Series III Trust, by and through BSI Financial Services as Loan Servicer

Last four digits of any number you use
to identify the debtor's account:                 XXXXXX8375

Does this notice supplement a prior notice of post-petition fees, expenses,
and charges?

      No
      Yes. Date of last notice: 05/02/2019


Part 1:          Itemize Post-petition Fees, Expenses and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in the case. If the court has previously approved an
amount, indicate that approval in parentheses after the date the amount was incurred.

        Description                                                                 Dates incurred                                                        Amount

1.         Late charges                                                                                                                          (1)                     $0.00
2.         Non-sufficient funds (NSF) fees                                                                                                       (2)                     $0.00
3.         Attorney fees                                                            5/7/2019                                                     (3)                $1,655.50
4.         Filing fees and court costs                                              5/7/2019                                                     (4)                $2,527.50
5.         Bankruptcy/Proof of claim fees                                                                                                        (5)                     $0.00
6.         Appraisal/broker's price opinion fees                                                                                                 (6)                     $0.00
7.         Property inspection fees                                                                                                              (7)                     $0.00
8.         Tax advances (non-escrow)                                                                                                             (8)                     $0.00
9.         Insurance advances (non-escrow)                                                                                                       (9)                     $0.00
10.        Property Preservation expenses. Specify:_________                                                                                     (10)                    $0.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11 U.S.C. §1322(b)(5) and
Bankruptcy Rule 3002.1.
           Case: 16-11056-BAH Doc #: Filed: 10/28/19 Desc: Main Document                                              Page 2 of 4
Part 2:       Sign Here

The person completing this notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.

Check the appropriate box


    I am the creditor.
    I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge, information,
and reasonable belief.

X                  /s/ Marcus E. Pratt                                                   Date October 28, 2019
                   Signature

                                                                                         Title Attorney
Print              Marcus E. Pratt, Esquire (NH Bar #21206, BNH #07275)
                   First Name          Middle Name        Last Name

Company            Korde & Associates, P.C.

Address            900 Chelmsford Street, Suite 3102
                   Number        Street

                   Lowell, MA 01851
                   City                                State   ZIP Code

Contact phone      Tel: (978) 256-1500                                                   Email bankruptcy@kordeassociates.com




15-023536 / BK11
           Case: 16-11056-BAH Doc #: Filed: 10/28/19 Desc: Main Document                                          Page 3 of 4

                                                          Case No: 16-11056-BAH

                                               UNITED STATES BANKRUPTCY COURT


I, Marcus Pratt, Attorney for U.S. Bank Trust National Association, as Trustee of Cabana Series III Trust, by and through BSI Financial
Services as Loan Servicer hereby sign this Notice of Post-petition Mortgage Fees, Expenses, and Charges for purposes of filing the same
electronically on behalf of our client on this October 28, 2019.

Dated: October 28, 2019
                                                                             /s/ Marcus Pratt
                                                                             Marcus Pratt, Esquire
                                                                             NH Bar #21206, BNH #07275
                                                                             Korde & Associates, P.C.
                                                                             900 Chelmsford Street, Suite 3102
                                                                             Lowell, MA 01851
                                                                             Tel: (978) 256-1500
                                                                             bankruptcy@kordeassociates.com




15-023536 / BK11
   Case: 16-11056-BAH Doc #: Filed: 10/28/19 Desc: Main Document                            Page 4 of 4



                              UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEW HAMPSHIRE

In Re:                                                   Case Number 16-11056-BAH
Joanne C. Evarts                                         Chapter 13

                                     CERTIFICATE OF SERVICE

I, Marcus Pratt, Attorney for U.S. Bank Trust National Association, as Trustee of Cabana Series III
Trust, by and through BSI Financial Services as Loan Servicer hereby certify that on October 28,
2019, I electronically filed the foregoing Notice of Post-petition Mortgage Fees, Expenses, and Charges
with the United States Bankruptcy Court for the District of New Hampshire using the CM/ECF System. I
served the forgoing documents on the following CM/ECF participants:

Office of the U.S. Trustee
Lawrence Sumski

I certify that I have mailed by first class mail, postage prepaid the documents electronically filed with the
Court on the following non-CM/ECF participants:

Joanne C. Evarts                                  Joanne C. Evarts
18 Butternut Drive a/k/a 296 Route 12A            P.O. Box 306
Cornish, NH 03745                                 Plainfield, NH 03781

Estate of Jeremiah Evarts                         Estate of Jeremiah Evarts
18 Butternut Drive a/k/a 296 Route 12A            P.O. Box 306
Cornish, NH 03745                                 Plainfield, NH 03781


                                                                   /s/ Marcus Pratt
                                                                   Marcus Pratt, Esquire
                                                                   NH Bar #21206, BNH #07275
                                                                   Korde & Associates, P.C.
                                                                   900 Chelmsford Street, Suite 3102
                                                                   Lowell, MA 01851
                                                                   Tel: (978) 256-1500
                                                                   bankruptcy@kordeassociates.com




15-023536 / BK11
